          Case 1:19-cv-03640-KBJ Document 24 Filed 12/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_______________________________________

LAS AMERICAS IMMIGRANT
ADVOCACY CENTER, et al.,

                       Plaintiffs,

   v.                                                 No. 1:19-cv-3640 (KBJ)

CHAD WOLF,
in his official capacity, Acting Secretary of the
U.S. Department of Homeland Security, et al.,

                  Defendants.
_______________________________________


                  JOINT MOTION TO MODIFY BRIEFING SCHEDULE

        On December 20, 2019, Plaintiffs filed a Motion for a Preliminary Injunction. Counsel

for Plaintiffs and counsel for Defendants met and conferred regarding modifying the briefing

schedule due to the holidays and the press of other business. The parties have agreed to the

following briefing schedule, subject to Court approval:

   1. Defendants shall have 17 days to file their opposition to Plaintiffs’ Motion for a

        Preliminary Injunction, and shall file their opposition on or before January 6, 2020.

   2. Plaintiffs shall file have 10 days to their reply in support of their Motion for a Preliminary

        Injunction, and shall file their reply on or before January 16, 2020.
         Case 1:19-cv-03640-KBJ Document 24 Filed 12/24/19 Page 2 of 2



Dated: December 23, 2019                Respectfully submitted,


/s/ Courtney E. Moran                 _/s/ Arthur B Spitzer________________
COURTNEY E. MORAN                     Arthur B. Spitzer (D.C. Bar No. 235960)
Trial Attorney                        Scott Michelman (D.C. Bar No. 1006945)
JOSEPH H. HUNT                        American Civil Liberties Union Foundation
Assistant Attorney General             of the District of Columbia
WILLIAM C. PEACHEY                    915 15th Street, NW - 2nd floor
Director                              Washington, DC 20005-2302
EREZ REUVENI                          Tel. (202) 601-4266
Assistant Director                    aspitzer@acludc.org
United States Department of Justice   smichelman@acludc.org
Civil Division
Office of Immigration Litigation      Andre Segura*, TX Bar No. 24107112
District Court Section                Thomas Buser-Clancy*, TX Bar No. 24078344
P.O. Box 868, Ben Franklin Station    Kathryn Huddleston*, AZ Bar No. 033622
Washington, DC 20044                  ACLU Foundation of Texas, Inc.
Tel: (202) 514-4587                   5225 Katy Freeway, Suite 350
Fax: (202) 305-7000                   Houston, TX 77007
Email: courtney.e.moran@usdoj.gov     Tel. (713) 942-8146
Attorneys for Defendants              Fax: (713) 942-8966
                                      asegura@aclutx.org
                                      tbuser-clancy@aclutx.org
                                      khuddleston@aclutx.org

                                      Bernardo Rafael Cruz*, TX Bar No. 24109774
                                      Brantley Shaw Drake*, NY Bar No. 5407440
                                      ACLU Foundation of Texas, Inc.
                                      109 N. Oregon St., Suite 600
                                      El Paso, TX 79901
                                      Tel. (915) 533-8091
                                      Fax: (915) 308-7188
                                      brcruz@aclutx.org
                                      sdrake@aclutx.org

                                      Anand Balakrishnan,* CT Bar No. 430329
                                      American Civil Liberties Union
                                      Foundation, Immigrants’ Rights Project
                                      125 Broad Street, 18th Floor
                                      N ew York, NY 10004
                                      Tel. (212) 549-2600
                                      abalakrishnan@aclu.org

                                      Attorneys for Plaintiffs
                                      *Pro hac vice application pending
